                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF OREGON
                         FTR GOLD RECORDING OR TRANSCRIPT DESIGNATION AND ORDERING FORM

1. District Court Case No.:                                              2. Short Case Title:
3:18-cv-00326-HZ                                                         Fereydun Tabaian, et al. v. Intel Corporation

3. Court of Appeals Case No.:                                            4. Ƒ I do not intend to designate any portion of the
                                                                         transcript and will notify all counsel of this intention.

5. NAME (Party Ordering Recording/Transcript)                           6. PHONE NUMBER                       7. DATE
Howard L. Close                                                         713-572-4321                          March 14, 2019
8. MAILING ADDRESS                                                      9. CITY                               10. STATE            11. ZIP
One Riverway, Suite 2200                                                Houston                               Texas               77056
12. ORDER FOR:                ✔ PLAINTIFF NAME: Fereydun Tabaian
                              侊                                   侊 DEFENDANT NAME:
‫܆‬APPEAL                       ‫܆‬CRIMINAL            ‫܆‬CRIMINAL JUSTICE ACT (CJA-24 VOUCHER ATTACHED)
‫܆‬NON-APPEAL                   ‫܆‬CIVIL
                              ✔                    ‫܆‬IN FORMA PAUPERIS (CJA-24 VOUCHER ATTACHED)

Ƒ 13. RECORDING REQUESTED: Specify portion(s) and date(s) of proceedings(s).
Note: PAYMENT: Financial arrangements must be made with the Clerk’s Office before recording isprepared.
Copy cost: $3 for each proceeding. If payment is authorized under CJA, attach CJA-24 form.
                                               PROCEEDING(S)                                                       DATE(S)             JUDGE




Ƒ
✔ 14. TRANSCRIPT REQUESTED: Specify portion(s) and date(s) of proceedings(s). Financial arrangements must
be made before transcript is prepared. Transcriber will contact party. If payment is authorized under CJA, attach
CJA-24 form.
                                               PROCEEDING(S)                                                       DATE(S)             JUDGE

    Hearing on Intel's Motion for Entry of Protective Order                                                   10/17/2018 Hernandez
                                                                                                        FORMAT REQUESTED
    TRANSCRIPT CATEGORY                     ORIGINAL FIRST COPY               ADD’L         (Each format is billed as a separate transcript copy.)
                                                     (to each party)         COPIES
                                                                          (to same party)        PAPER           ELECTRONIC            SPECIFY

ORDINARY: To be delivered within           $3.65 per   $.90 per page      $.60 per page     侊Full Size          侊CD                  侊ASCII
30 days after receipt of DQRUder.         page                                             侊Condensed          侊E-mail              侊PDF
                                                                                            侊A-Z word index                          侊Other

3-DAY TRANSCRIPT: To be                    $5.45 per   $1.05 per page     $.75 per page     侊Full Size          侊CD                  侊ASCII
delivered within 3 calendar days           page                                             侊Condensed          侊E-mail              侊PDF
after receipt of DQorder.                                                                  侊A-Z word index                          侊Other

EXPEDITED: To be delivered within          $4.85 per   $.90 per page      $.60 per page     侊Full Size          侊CD                  侊ASCII
7 days after receipt of DQ order.         page                                             侊Condensed          侊E-mail              侊PDF
                                                                                            侊A-Z word index                          侊Other

DAILY: Delivered following                 $6.05 per   $1.20 per page     $.90 per page     侊Full Size          侊CD                  侊ASCII
adjournment and prior to the normal        page                                             侊Condensed          侊E-mail              侊PDF
opening hour of court on the following                                                      侊A-Z word index                          侊Other
morning, whether or not it actually is a
court day.

14-DAY TRANSCRIPT: To be                   $4.25 per   $.90 per page      $.60 per page     侊Full Size          侊CD                  侊ASCII
delivered within 14days calendar          page                                             侊Condensed          ✔
                                                                                                                侊E-mail              侊PDF
after receipt of DQorder.                                                                  侊A-Z word index                          侊Other

HOURLY: to be delivered within 2           $7.25 per   $1.20 per page     $.90 per page     侊Full Size          侊CD                  侊ASCII
hours after receipt of WKH order.          page                                             侊Condensed          侊E-mail              侊PDF
                                                                                            侊A-Z word index                          侊Other

     15. DISTRIBUTION: This form should be electronically filed. Notice will automatically be distributed to court
                                           reporters and all parties.
Revised 3/30/2018 (eo)
